DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “the lens” in line 14 which should read “the single flexible optical lens” for consistency purposes.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 recites “the shape memory bar” in line 11 which should read “the at least one integral shape memory bar” for consistency purposes.  Appropriate correction is required.

21 is objected to because of the following informalities:  Claim 21 recites “the single flexible optional lens” in line 16 which should read “the single flexible optical lens” for grammatical purposes.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “the shape memory bar” in lines 11-12 which should read “the at least one integral shape memory bar” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the single flexible optional lens position" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “wherein reverting or partially reverting the single flexible optional lens position through heating by a laser beam said particular points of the crinkled portion” in lines 16-17. The limitation is generally narrative and indefinite. Claim 21 recites “said particular points” in lines 17 and 18. While there is antecedent basis for “points”, it is unclear if the “particular points” are intended to claim all of the previously 
Claim 21 recites the limitation "its forged shape" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 depend from rejected claim 21; therefore, are also rejected.
Claim 25 recites the limitation "the shape memory alloy" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "its original forged state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 21-24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 

Allowable Subject Matter
Claims 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, as well as the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, wherein a position of the single flexible optical lens is reverted or partially reverted through heating by a laser beam said points of the crinkled portion and/or holding the deformed shape while the at least one integral shape memory bar is under said transition temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771